FILED
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                         UNITED STATES COURT OF APPEALS                  May 22, 2012
                                    TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                         Clerk of Court


 RODNEY TURNER,

           Petitioner-Appellant,
 v.                                                          No. 12-3000
                                                    (D.C. No. 5:11-CV-03016-SAC)
                                                               (D. Kan.)
 KANSAS DEPARTMENT OF
 CORRECTIONS; KANSAS PAROLE
 BOARD; ATTORNEY GENERAL OF
 KANSAS,

           Respondents-Appellees.



               ORDER DENYING CERTIFICATE OF APPEALABILITY*


Before BRISCOE, Chief Judge, McKAY and HOLMES, Circuit Judges.


       Rodney Turner, a Kansas state prisoner proceeding pro se, seeks a certificate of

appealability (“COA”) to appeal the district court’s dismissal of his 28 U.S.C. § 2241 suit.

Turner argues that Kansas Statutes Annotated § 22-3717(f) would require early

termination of his sentence. Because Turner has not made a “substantial showing of the

denial of a constitutional right,” we deny his COA request and dismiss this matter. See

28 U.S.C. § 2253(c)(2) (providing that a COA “may issue . . . only if the applicant has



       *
         This order is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel.
made a substantial showing of the denial of a constitutional right”).

                                               I

       Turner was convicted in a Kansas state court of aggravated robbery in 1991 and

was sentenced to an indeterminate term of eight to twenty-five years. He was

conditionally released on April 4, 2003, by the Kansas Parole Board (KPB), but was

convicted of a new crime in Missouri state court in 2004. The KPB revoked his release as

a result of the 2004 Missouri crime, then paroled him to detainer in Missouri to serve a

sentence for that crime. Missouri released Turner in 2006, and the Kansas Department of

Corrections (KDOC) entered into a supervision agreement with Missouri authorizing

Missouri to supervise Turner, who remained in that state after his release. On January 30,

2007, Turner was again arrested in Missouri, this time for assault, and on April 25, 2007,

the KDOC issued a warrant for his arrest based on the assault, an apparent violation of his

conditions of release for his 1991 Kansas crime. After his arrest on February 17, 2009,

the KPB determined that the assault did constitute a violation of the conditions of his

parole, revoked his probation, and returned him to custody in Kansas to serve the

remainder of the sentence for his 1991 crime.

       He challenged his detention in state court on a petition for a writ of habeas corpus,

arguing that Kan. Stat. Ann. § 22-3717(f)1 effectively terminated the sentence from his


       1
           This statute provides:
                 If a person is sentenced to prison for a crime committed on or
                 after July 1, 1993, while on probation, parole, conditional
                                                                                  (continued...)

                                               2
1991 conviction when he was sentenced for his Missouri crime in 2004. After the district

court rejected this argument, Turner appealed, arguing that the district court’s decision

constituted a change in state law that denied him his right to due process, and that the

district court decision interpreted the law to treat inmates differently based on whether

they committed their latest crimes in Kansas or in another locale, amounting to a violation

of the Fourteenth Amendment’s equal protection clause. The Kansas Court of Appeals

affirmed the state court, and the Kansas Supreme Court denied Turner’s petition for

review. Turner v. Kan. Dep’t of Corrs., No. 102,955, 2010 WL 3063172, at *3 (Kan. Ct.



       1
           (...continued)
                  release or in a community corrections program, for a crime
                  committed prior to July 1, 1993, and the person is not eligible
                  for retroactive application of the sentencing guidelines and
                  amendments thereto pursuant to K.S.A. 21-4724, prior to its
                  repeal, the new sentence shall not be aggregated with the old
                  sentence, but shall begin when the person is paroled or reaches
                  the conditional release date on the old sentence. If the offender
                  was past the offender’s conditional release date at the time the
                  new offense was committed, the new sentence shall not be
                  aggregated with the old sentence but shall begin when the
                  person is ordered released by the Kansas parole board or reaches
                  the maximum sentence expiration date on the old sentence,
                  whichever is earlier. The new sentence shall then be served as
                  otherwise provided by law. The period of postrelease
                  supervision shall be based on the new sentence, except that
                  those offenders whose old sentence is a term of imprisonment
                  for life, imposed pursuant to K.S.A. 21-4628, prior to its repeal,
                  or an indeterminate sentence with a maximum term of life
                  imprisonment, for which there is no conditional release or
                  maximum sentence expiration date, shall remain on postrelease
                  supervision for life or until discharged from supervision by the
                  Kansas parole board.

                                                  3
Ohio App. 2010) (unpublished), petition for review denied (Kan. Dec. 2, 2010).

       On January 18, 2011, Turner filed a motion in the United States District Court for

the District of Kansas under 28 U.S.C. § 2241, challenging the execution of his sentence.

Turner’s motion focused on two arguments. First, he argued that the Kansas Court of

Appeals violated his due process rights by interpreting Kan. Stat. Ann. § 22-3717(f)

contrary to its plain meaning. Second, he argued he was denied equal protection by the

KPB’s allegedly disparate treatment of his sentence as compared to the sentences of other

offenders who committed crimes in the state of Kansas. The district court denied relief,

and Turner sought a certificate of appealability in order to appeal to this court, reiterating

his first two arguments and adding a third argument, that the district court improperly

denied his discovery request. The district court denied Turner’s request for a COA.

                                              II

       Turner must obtain a COA before he can appeal the denial of his § 2241 motion.

See 28 U.S.C. § 2253(c)(1)(A) (providing no appeal may be taken from a “final order in a

habeas corpus proceeding in which the detention complained of arises out of process

issued by a State court” unless the petitioner first obtains a COA); Montez v. McKinna,

208 F.3d 862, 869 (10th Cir. 2000) (holding that the requirements of § 2253(c)(1)(A)

apply when a state habeas petitioner is proceeding under § 2241). Turner will receive a

COA “only if [he] has made a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2). This showing requires “that reasonable jurists could debate

whether (or, for that matter, agree that) the petition should have been resolved in a

                                              4
different manner or that the issues presented were adequate to deserve encouragement to

proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks

omitted). In addressing a COA request under § 2241, we review legal issues de novo and

the district court’s factual findings for clear error. United States v. Eccleston, 521 F.3d
1249, 1253 (10th Cir. 2008). Here, reasonable jurists could not debate whether the

district court correctly resolved Turner’s motion.

       As the district court recognized, “a state court’s interpretation of state law,

including one announced on direct appeal of the challenged conviction, binds a federal

court sitting in habeas corpus.” Bradshaw v. Richey, 546 U.S. 74, 76 (2005). Thus, we

are bound by the state court’s interpretation of Kan. Stat. Ann. § 22-3717(f), and under

the Kansas Court of Appeals’ interpretation, the current provisions of that statute simply

do not support Turner’s argument. Turner, 2010 WL 3063172, at *3 (“This interpretation

means the current provision of Kan. Stat. Ann. 22–3717(f) is irrelevant to the issue raised

in Turner’s appeal.”). The Kansas Court of Appeals did not address Turner’s argument

that the law should treat in-state and out-of-state crimes in the same way, holding instead

that the law only determined when a sentence for a new crime could begin.2 Id. This



       2
        Turner appears to be basing his argument on an older version of the law, which
did have the potential to terminate an older sentence early in light of a new conviction.
As the Kansas Court of Appeals noted, however, that law was amended in 1994, and
“[u]nlike the former provision, the current provision does not convert or otherwise
modify the old indeterminate sentences of inmates who commit a new crime after July 1,
1993, while on probation, parole, or conditional release.” Turner, 2010 WL 3063172, at
*3.

                                              5
interpretation contradicts Turner’s argument that the law actually determined when the

sentence from an older crime ended.

       The state appellate court’s interpretation also forecloses Turner’s due process and

equal protection arguments. Had Turner been convicted of a new crime in Kansas, he

would begin serving the sentence for that new crime only after his parole or conditional

release from incarceration on his 1991 conviction; even in that scenario, Kan. Stat. Ann. §

22-3717(f) would not shorten the duration of his old sentence. Thus he does not face a

longer sentence because the state appellate court determined that Kan. Stat. Ann. §

22-3717(f) did not apply, and as a result, the state appellate court’s ruling did not deny

Turner due process. To the extent that his due process claim only asserts that the Kansas

Court of Appeals interpreted the law incorrectly, his argument fails because we are bound

by their interpretation. Further, under the Kansas Court of Appeals’ decision, his

geographic location when he committed his second crime has no effect on the duration of

his sentence for the first crime, so his equal protection claim also fails.

       Finally, the district court correctly rejected Tuner’s discovery request.

              A habeas petitioner, unlike the usual civil litigant in federal
              court, is not entitled to discovery as a matter of ordinary course.
              . . . If a petitioner has shown good cause for discovery—that is,
              has set forth good reason to believe he may be able to
              demonstrate he is entitled to relief—the court may ensure
              adequate inquiry takes place.

Curtis v. Chester, 626 F.3d 540, 549 (10th Cir. 2010). Here, based on the state appellate

court’s decision, Turner has not set forth good reason to believe he may be able to


                                               6
demonstrate he is entitled to relief, so the district court did not err in denying his

discovery request. Thus, Turner’s final argument does not merit grant of a COA.

                                              III

       Accordingly, we DENY Turner’s COA application and DISMISS this matter.



                                            Entered for the Court



                                            Mary Beck Briscoe
                                            Chief Judge




                                               7